Citation Nr: 0424713	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from May 1943 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied appellant's 
request to reopen a claim for service connection for low back 
disorder because new and material evidence had not been 
received since the last final denial.  The same rating 
decision found that new and material evidence had been 
received to reopen a claim for service connection for 
duodenal ulcer, but proceeded to deny that claim on the 
merits.

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in March 2004.  A transcript of 
that testimony has been associated with the file.

The issue of entitlement to service connection for a duodenal 
ulcer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in April 1980 denied service connection 
for a back disorder and for ulcers.  The rating decision 
found that there is no indication of treatment for ulcers in 
service and no evidence of record showing a current 
disability of the back.  The veteran was notified of that 
decision.  The rating decision was not appealed within one 
year and became final.

2.  Evidence added to the file since April 1980 relates to 
unestablished facts necessary to substantiate the claim for a 
back disorder, i.e. that appellant has a current back 
disability diagnosed as osteoarthritis and that appellant had 
a specific back trauma while in service.  This evidence is 
not cumulative and redundant to the evidence of record at the 
time of the last prior formal denial, and raises a reasonable 
possibility of substantiating the claim. 

3.  There is no medical evidence of nexus between appellant's 
in-service back trauma and his current low back disorder.  
There is no evidence that osteoarthritis was diagnosed until 
many years after appellant's discharge from service.

4.  Evidence added to the file since April 1980 relates to an 
unestablished fact necessary to substantiate the claim for a 
duodenal ulcer.  This evidence is not cumulative and 
redundant to the evidence of record at the time of the last 
prior formal denial, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  Evidence in regard to low back disorder received since 
the final April 1980 rating decision is new and material; the 
claim for service connection for low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

2.  Appellant's low back disorder was not incurred in or 
aggravated by military service and arthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).

3.  Evidence in regard to duodenal ulcer received since the 
April 1980 rating decision is new and material; the claim for 
service connection for duodenal ulcer is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  Appellant's claim was submitted 
after enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application to 
reopen both claims was received in February 2002.  The AOJ 
sent appellant a VCAA duty-to-assist letter in October 2002, 
prior to the January 2003 rating decision currently under 
appeal.  The VCAA letter did not satisfy the fourth element 
("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letter of October 2002, the original rating decision 
of January 2003, and the Statement of the Case (SOC) in 
September 2003 listed the evidence on file that had been 
considered in formulation of the decision.  Finally, the 
Board notes that appellant had a Travel Board hearing in 
March 2004, during which was afforded the opportunity to 
present any additional evidence on his own behalf or to 
advise VA of additional sources of evidence for VA to pursue 
under the duty to assist.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO was 
unable to obtained appellant's complete service medical 
records due to presumed destruction by fire, but obtained 
unit morning reports showing appellant's periods of 
hospitalization while in service.  RO obtained treatment 
records from several private medical providers; appellant 
identified no VA medical records for RO to pursue.  The duty 
to assist includes a duty to afford the claimant a VA medical 
examination or obtain a VA medical opinion when necessary to 
adjudicate a claim, but when the issue on appeal is new and 
material evidence the VCAA duty to assist if not triggered 
unless and until the claim is reopened.  38 U.S.C.A § 5103A 
(West 2002).  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are not on file and are 
presumed to have been destroyed by fire at the National 
Personnel Records Center.  The file contains morning report 
entries from the 420th Engineer Dump Truck Company for the 
period August 1, 1943, to October 26, 1943, which show that 
appellant was taken sick with an unidentified condition on 
July 28, 1943, and was treated on August 1 and 12, 1943.  The 
Medical Officer's endorsement under the "in line of duty" 
column lists EPTS (Existed Prior to Service).  Appellant's 
Enlisted Record states that appellant's health was "good" 
at time of discharge and shows that appellant was honorably 
discharged under provision of Section VIII, Army Regulation 
615-360.

Appellant submitted his original claim for service connection 
for "ulcers" and "back" in October 1979.  

A VA Form 21-104 (Certificate of Attending Physician) shows 
that Dr. C.D.E., a physician in private practice, treated 
appellant from 1975 to January 1980 for peptic ulcer disease, 
now healed.  Supporting clinical notes show that appellant 
complained of epigastric distress in September 1979.  An X-
ray report of September 1979 showed findings suspicious for a 
fairly large duodenal ulcer.  Appellant was diagnosed with a 
duodenal ulcer in October 1979 and treated with oral 
medications.  A clinical note dated January 1980 states, "X-
ray shows no ulcer now."

Appellant's claims for back disorder and ulcers were denied 
by a rating decision in April 1980.  The rating decision 
stated that there is no evidence of record showing a 
disability of the back, and no indication of treatment for 
ulcers while in service.  He was provided notice.  The denial 
was not appealed within one year and accordingly became 
final.

Appellant submitted the instant application to reopen both 
claims in February 2002.  

The file contains a memo dated October 2002 from Dr. G.S.P.  
The memo contains a typewritten or pre-printed entry stating, 
"In my medical opinion it is as likely as not that the 
following diagnosed conditions were related to the above-
named veteran's military service."  Immediately under this 
typewritten entry is a hand-written entry that appears to be 
"no."  Immediately under the apparent "no" entry is the 
notation, "Patient diagnosed with peptic strictive erosive 
esophagitis secondary to acid reflux."  The section 
requesting physician's explanation for findings and 
conclusions is left blank.

The file contains a memo on North Carolina Division of 
Veterans Affairs Form 1 (medical examination), apparently 
from Dr. T.P., dated October 2002.  The memo states that 
appellant had no complaints at that time.  Appellant had a 
history of porphyria cutanea tarda, glaucoma, and 
hyperlipidemia, all three of which were stable at the time.  
Appellant also had symptoms of chronic low back pain 
secondary to osteoarthritis.  Diagnoses were: osteoarthritis 
of the low back (controlled), porphyria cutanea tarda 
(controlled), glaucoma (controlled), and hyperlipidemia 
(controlled).

RO issued the instant rating decision in January 2003.  The 
decision found that the memo from Dr. G.S.P. was new and 
material evidence, since it addressed the issue of service 
connection, so RO reopened the claim and readjudicated the 
claim on its merits.  The January 2003 rating decision denied 
the claim on its merits since the "no" entry by Dr. G.S.P. 
appeared to be a medical opinion against nexus.  The rating 
decision in January 2003 also denied reopening the claim for 
low back disorder, noting the new evidence from Dr. T.P. but 
finding that this new evidence was not material.

Appellant testified before the Travel Board in March 2004.  
Appellant testified that his duty in the military consisted 
of driving a dump truck with gravel; he was not required to 
shovel the gravel (Transcript, pg. 3).  Appellant was 
hospitalized for ulcers twice while he was in service 
(Transcript, pgs. 3-4).  Appellant also made separate trips 
to the medical facility for treatment of his back condition 
(Transcript, pg. 5).  Appellant injured his back falling down 
a cliff during a night land navigation exercise; he was taken 
to the hospital for treatment (Transcript, pg 6).  

Appellant testified that he has had his gastrointestinal 
problem nearly all his life (Transcript, pg. 7).  At 
approximately 14 or 15 years of age appellant was throwing up 
blood and had bloody stools (Transcript, pg. 8).  Dr. G.S.P. 
has prescribed oral medication that helps alleviate the 
condition (Transcript, pg. 8).  Appellant takes the 
medication every day, and his ulcer symptoms have improved 
since he began treatment with Dr. G.S.P. (Transcript, pg. 
14).

Appellant testified that he did not receive inpatient 
hospital treatment for either condition while he was in the 
military (Transcript, pg. 10).  Appellant received no 
medication for his gastrointestinal complaint while in 
service (Transcript, pgs. 10-11).  The only treatment he 
received in service for his back was to have the back taped 
up immediately after his fall (Transcript, pg. 11).  
Appellant had pain down into his left leg after the fall, 
which has continued (Transcript, pgs. 11-12).  Appellant's 
only current treatment consists of pain medication 
(Transcript, pg. 12).  Appellant's back does not hurt all the 
time, but rather comes in intermittent spells (Transcript, 
pg. 13).  Appellant does not remember the first time any 
medical practitioner diagnosed arthritis (Transcript, pg. 
14).

After appellant was discharged from service, he continued to 
be treated by his prewar physician, Dr. B., for both his 
ulcers and his back condition (Transcript, pg. 12).  Dr. B. 
died in 1965, and those medical records are accordingly not 
available (Transcript, pgs. 12-13).  Appellant was 
subsequently treated by Dr. H., whose whereabouts are no 
longer known and whose records are accordingly not available 
(Transcript, pg. 13).  Appellant began seeing Dr. C.B.E. for 
his back condition in 1972 or 1973 (Transcript, pg. 13).  He 
began treatment with Dr. G.S.P. for his ulcer condition 
approximately two or three years ago (Transcript, pg. 14).

At the conclusion of the hearing, appellant's Service 
Representative stated that he would attempt to contact Dr. 
G.S.P. to resolve the ambiguity of the apparent "no" 
comment in the memo of October 2002 (Transcript, pgs. 17-18).  
The service representative also argued that appellant had 
received a Chapter VIII discharge, which appears to be a 
medical discharge and thus evidence that appellant had a 
disability at the time of his separation from service 
(Transcript, pg. 17).    

In conjunction with his Travel Board hearing, appellant 
submitted a letter from P.C., his cousin and pastor, dated 
March 2004.  The letter states that P.C. has known appellant 
since childhood, and that appellant has had a stomach 
condition since the age of nine years.  The letter states 
that appellant has been to numerous doctors, but the sickness 
has never been in remission.  The letter states that the 
people in appellant's community were surprised when appellant 
was drafted into military service.

Appellant also submitted a letter from M.S., his aunt, dated 
March 2004.  The letter states that M.S. has known appellant 
all his life.  The letter states that appellant has had 
problems with his stomach since childhood, and has been to 
many doctors without resolution.  

The file contains another letter executed by Dr. G.S.P., this 
one dated April 2004.  Again, there is a typed or pre-printed 
line stating, "In my medical opinion it is as likely as not 
that the following diagnosed conditions were related to the 
above-named veteran's military service."  Below this typed 
or pre-printed legend is the handwritten comment, "Patient 
diagnosed with erosive esophagitis 11/12/99 secondary to 
chronic GERD [gastroesophageal reflux disease]."  The space 
for comments contains the following handwritten notation: 
"Patient may experience worsening pyrosis secondary to 
anxiety leading to erosive esophagitis."

III.  Analysis

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

Evidentiary Standard for New and Material Evidence

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003). 

Newly presented evidence need not be probative of all the 
elements required to award the claim, but need only be 
probative in regard to each element that was a specified 
basis for the last disallowance.  Evans v. Brown, 9 Vet. App. 
273, 284 (1996).

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

New and Material Evidence:  Low Back Disorder

Evidence of record in regard to the low back disorder at the 
time of the last final denial of the claim consisted of unit 
morning reports.  Evidence added to the file thereafter 
consists of Dr. T.P.'s examination of October 2002 and 
appellant's testimony of March 2004.

The Board finds that the examination by Dr. T.P. is material 
evidence because it establishes one element essential to 
service connection not previously of record, i.e., the 
existence of a present disability.  The testimony by 
appellant is material since it describes an in-service back 
trauma not previously of record; for the purposes of 
reopening a claim, appellant's testimony is presumed to be 
credible.  The Board accordingly finds that new and material 
evidence has been received and that the claim for service 
connection for low back disorder should be reopened.  
Appellant's application is therefore granted to that extent.

Service Connection: Low Back Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  Service 
connection for arthritis may be presumed in demonstrated to a 
degree of 10 percent within 1 year of separation from 
qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

As the claim has been reopened, the Board will now consider 
the matter on the merits.  In that regard, it is noted that 
the appellant was presented with pertinent laws and 
regulations and has essentially argued the matter on the 
merits and offered testimony on the merits.  Therefore, the 
Board concludes that consideration on the merits does not 
prejudice the veteran.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Application of the Hickson analysis does not support a grant 
of service connection for low back disorder.  There is 
competent medical evidence that appellant currently has 
osteoarthritis, so the first part of the Hickson analysis is 
satisfied.  Appellant testified under oath that he had a back 
trauma during a night compass course, so the second part of 
the Hickson analysis is arguably satisfied.  However, there 
is no medical evidence of nexus between the cited trauma and 
appellant's current osteoarthritis, so the third part of the 
Hickson analysis is not satisfied.  

In the alternative to the Hickson analysis, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 
C.F.R. § 3.303 (2003).  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  In this case there is no medical evidence 
corroborating the onset of arthritis symptoms during or 
immediately after military service.  Appellant has produced 
lay evidence supporting continuity of symptoms of his 
gastroesophageal complaints, but he has produced no 
comparable evidence in regard to continuity of back pain.  
The Board accordingly finds that there in no evidence that 
appellant's back began until many years after his discharge 
from service; the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Appellant's service representative has urged that appellant's 
Section VIII discharge is evidence that appellant had an 
unspecified medical disability at the time of his separation 
from service.  However, discharges for medical disability 
were made under the provision of Chapter II, AR 615-360.  
Appellant's Section VIII discharge reflects discharge for 
"inaptness or undesirable habits or traits of character."  
The Board accordingly finds that the character of appellant's 
discharge does not constitute prima facie evidence of a 
medical disability at the time of his separation from 
service.  In any event, there remains no evidence of 
continuing pathology since service, so even a medical 
separation would not result in an allowance given the other 
evidence on file as to this issue.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Such an etiological link has not been 
shown in the evidence, and the claim must accordingly be 
denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.

New and Material Evidence: Duodenal Ulcer

Evidence of record in regard to the duodenal ulcer at the 
time of the last final denial of the claim consisted of unit 
morning reports and treatment records from Dr. C.B.E.  
Evidence added to the file thereafter consists of Dr. 
G.S.P.'s letters of October 2002 and April 2004, lay 
statements by appellant's aunt and appellant's pastor, and 
appellant's testimony of March 2004.

The Board finds that the evidence listed above constitutes 
new and material evidence.  The evidence is new because it 
was not before the adjudicators at the time of the last final 
denial.  It is material because it addresses continuity of 
symptoms subsequent to discharge (lay statements) or medical 
opinion regarding nexus (statements by Dr. G.S.P.).

New and material evidence having been submitted, the Board 
finds that the claim for service connection of a low back 
disorder should be reopened, and appellant's claim is granted 
to that extent.


ORDER

New and material evidence having been received in regard to 
the claim for service connection for a duodenal ulcer and the 
claim for service connection for low back disorder, the 
application to reopen those claims is granted and the appeal 
is allowed to that extent.  

Service connection for low back disorder is denied on the 
merits. 


REMAND

As noted above, the VCAA imposes a heightened duty on VA to 
notify appellant of the evidence necessary to substantiate a 
claim for benefits, and also to assist appellant in obtaining 
such evidence.  The VCAA duty to assist includes affording a 
claimant a VA medical examination, or obtaining a VA medical 
opinion, when necessary to fairly adjudicate a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).   

When service records are presumed to have been destroyed 
while in government custody, VA's duty to assist is 
heightened and includes an obligation to search for other 
forms of records that support the claimant's case. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 
Vet. App. 401 (1991).  There is also a heightened obligation 
to explain findings and to carefully consider the benefit-of-
the-doubt rule in cases where records were presumed destroyed 
while in government custody.  O'Hare v. Derwinski, 1Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  Case law does not establish a higher benefit-of-the-
doubt standard, but rather heightens the duty of the Board to 
consider the benefit-of-the-doubt rule, to assist the 
claimant in developing his claim, and to explain its decision 
when service medical records have been destroyed. Ussery v. 
Brown, 8 Vet. App. 64 (1995). 

In this case, the Board considers a VA medical examination 
and to be necessary under VA's heightened duty to assist.  
The record contains an April 2004 opinion by Dr. G.S.P. that 
it is at least as likely as not that appellant's current 
gastroesophageal condition is related to his military 
service.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).   However, Dr. G.S.P.'s 
opinion does not cite any clinical basis, and a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate on the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Since the 
opinion by Dr. G.S.P. is insufficient to grant the claim but 
cannot be ignored, the Board considers it advisable at this 
point to obtain a nexus opinion by a VA medical examiner who 
has the entire C-file available for review.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  Appellant should 
specifically be advised of the 
standards for lay evidence regarding 
continuity of symptoms, and should be 
advised to "give us all he's got" in 
regard to the claim.

2.  RO should arrange appropriate VA 
medical examination.  To the extent 
possible, the examiner should diagnose 
all pathologies that contribute to 
appellant's gastroesophageal disorder 
and render an opinion in regard to the 
etiology of each.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to 
examination.  After reviewing the file 
and examining the appellant, the 
examiner should provide an opinion as 
to it is at least as likely as not that 
appellant's current gastroesophageal 
disorder was incurred in, or aggravated 
by, military service.  The rationale 
for the finding should be set forth.  
If determination cannot be made without 
resort to speculation, the examiner(s) 
should so state.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection for duodenal ulcer.  In 
order to comply with all notice and 
duty to assist provisions, the RO 
should conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



